HAND, Circuit Judge
(after stating the facts as above).  It appears to us impossible to construe the phrase, “sailing during the first half of November,” otherwise than as meaning that the ship shall break ground during that period. The alternative urged by the plaintiff is that it meant “expected or scheduled” to sail. Now it is quite true that, especially in reference to a named ship, at times we use the phrase as meaning no more than that she is so scheduled, as, for example, when we say, “The Berengaria, sailing next month.” We need not decide what would have been the meaning of the phrase if the Cabo Creux had been named in the letter. It was not; no ship was named. The stipulated ship was described only by her voyage and her sailing date. The plaintiff could have delivered to a casual tramp, as well as to a line which had a schedule; indeed, the Cabo Creux, for all that appears, may have been a tramp.
Even under the canon contra proferen*981tern, the context precludes the plaintiff’s construction. “Scheduled” would be at best inappropriate for a vessel which sails when she is laden and has no fixed dates. On the other hand, to make the expectation of her master or her agents the measure of the' seller’s obligation would impose upon the buyer an unreasonable latitude of performance. In the 'first place, the expectation itself varies as the lading proceeds, an obvious enough fact which this record illustrates. When is it to be taken? Surely not before the ship lifts the parcel sold; almost as certainly not before the seller tenders the documents. The last would alone answer the defendant’s needs in the case at bar, because, on the 15th, there could be no expectation that the Cabo Creux would sail that day.
Moreover, not only is the standard itself too uncertain, but, if once fixed, it exposes the buyer to delays which we have every reason to assume he did not intend to accept. He did not choose the ship, but the seller. He did not decide when she should lift the parcel, whether early in her lading or late. He could not know whether she had fixed a full cargo, or must wait to fill. These contingencies might defeat the most honest expectations when the documents were tendered. Was he to bear them? True, he did accept the risks of wind and weather, slight in these days of steam, but it would be an unreasonable wrench of his words • to suppose that he assumed so much more. This was a commercial contract, where time was of the essence. At least in charter parties, the sailing date is a condition precedent (Davison v. Von Lingen, 113 U. S. 40, 49, 5 S. Ct. 346, 28 L. Ed. 885; Glaholm v. Hays, 2 Man. & Gr. 257), and because the breach is thought vital. We may not play fast and loose with the words used, and yet hold the parties so straitly. So far as there is a difference between the buyer’s position and the writer’s of a credit, the defendant has the advantage. Old Colony Trust Co. v. Lawyers’ Title & Trust Co., 297 F. 152 (C. C. A. 2).
So much granted, the result follows. We take the plaintiff at its word, and we do not stop to inquire whether the talk controlled the meaning which, without it, we should impute .to the written words. Even so, the supposed condition was never fulfilled. The plaintiff; was to “assure,” or “state,” or “indicate,” to the defendant that the ship would sail on.dr before the 15th. All it did was to send a letter to the local agents, 11 days old when received, that at that time they had expected her to sail on the 13th. It is true that they had made later inquiry on the 9th to learn whether that expectation was to be realized, but none thereafter. Had they inquired on the 13th, they must have learned that she would not sail that day or on the 15th. Such a letter was certainly not within the words which the plaintiff put in the defendant’s mouth. At worst it was entitled to the best guess made at the time when the documents were tendered. No jury should have been allowed to say that the supposed agreement was satisfied by anything which the plaintiff presented.
But we go further. Even if it be thought that the letter of November 4th was enough, taken alone, certainly it did not preclude inquiries by the defendant. It would be intolerable .to submit it to whatever might satisfy the plaintiff, reasonably or not. On the 15th, mere inquiry by telephone disclosed that the Cabo Creux was not to sail that day, or indeed the next. Had it used the most ordinary diligence, the plaintiff could not honestly have told the defendant on the 15th that the ship was to sail. Its sluggishness does, indeed, absolve it of bad faith, but cannot serve as a substitute for what the reasonable intendment of the words demanded.
We need not, therefore, consider whether the overdraft was in any case fatal to the plaintiff’s ease, or the overshipment. It is enough that the ship did not sail, and that the plaintiff, when it presented, the papers, did not and could not assure the defendant that she would. The issue as to the overdraft was irrelevant to the ease, and the court had no choice but to direct the verdict.
Judgment affirmed.